Case 1:20-cv-20218-FAM Document 19 Entered on FLSD Docket 03/19/2020 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 20-20218-CIV-MORENO
OJ COMMERCE LLC,

Petitioner,

VS.

AMAZON SERVICES LLC,

Respondent.
/

 

ORDER GRANTING PETITION TO CONFIRM ARBITRATION AWARD AND
ORDER DENYING WITHOUT PREJUDICE THE PETITIONER’S
REQUEST FOR COSTS AND ATTORNEYS’ FEES

THIS CAUSE came before the Court upon the Petitioner’s Petition to Confirm Arbitration
Award (D.E. 1), filed on January 17, 2020.

THE COURT has considered the Petition, the Response, the Reply, the pertinent portions
of the record, and being otherwise fully advised in the premises, it is

ADJUDGED that the Petition (D.E. 1) is GRANTED and the arbitration award
(D.E. 1-2) is CONFIRMED in its entirety, as the Respondent “has no objection to paying the
amounts awarded by the arbitrator” (see D.E. 13 at 1). The Clerk is directed to close the case. It
is further

ADJUDGED that the Petitioner’s request for costs and attorneys’ fees is DENIED
WITHOUT PREJUDICE and with leave to refile in a separate motion should the Petitioner still
seek costs and attorneys’ fees. Any motion and opposition must fully brief the issues and provide
the Court with evidence in support thereof. For this reason, it is also

ADJUDGED that the Respondent’s Motion for Leave to File a Surreply (D.E. 18) is

DENIED AS MOOT. 2
DONE AND ORDERED in Chambers at Miami, Florida, this Jes March 2020.

(ple

FEDE A. MORENO
TED STATES DISTRICT JUDGE

 

 
Case 1:20-cv-20218-FAM Document 19 Entered on FLSD Docket 03/19/2020 Page 2 of 2

Copies furnished to:

Counsel of Record

 

 

 
